Citation Nr: 0731562	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-32 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

In June 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At the hearing, the veteran asked 
if he could offer testimony with respect to service 
connection for a left shoulder disorder.  Thus, this matter 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.  

The appellant testified in June 2007 that he had applied for 
benefits from the Social Security Administration (SSA).  The 
conditions upon which such benefits were sought is not 
evident from the record, but he testified that when he was 
trying to get Social Security, and that he was using the 
records that that he had at Randall VA medical facility in 
Gainesville, Florida.  VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

Accordingly, this case is REMANDED for the following actions:

1.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration. All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


ction must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



